Allen, J.
The accident occurred in this way. A flying switch was tobe made. The switchman had been sent to throw the switch. The engine, with its head facing the cars, was backing and pulling the train along towards the switch. It had slackened its speed to enable Browne to pull out the pin and thus to uncouple the caboose car from the engine. He had hold of the chain attached to the pin, but he did not succeed in pulling it out, yet gave the signal for the engineer to start along. The engineer started faster; as soon as the engine got past the switch, the switchman without seeing that the caboose car was still coupled to it threw the switch; the coupling held, the caboose car was pulled off the track, and tipped over; some of the men jumped from it; whether Browne jumped or not is uncertain ; at any rate, he was killed. The pin and the hole in the “ stiff-shackle ” through which it dropped were in good condition. The reason why Browne could not pull it out was that the engine was pulling the train, and he did not succeed in getting it out at the moment when the engine slackened its speed.
The giving of the signal for the engineer to start faster, before the pin was pulled out, contributed directly to the accident. It implied that the car was uncoupled. Had this signal not been given, no accident would have occurred. The engineer would not have started up his engine, but would probably have stopped and pushed the cars back again, and made a new *249attempt. After this signal, everybody else had a right to assume that the car had been uncoupled. This seems to be the most probable explanation of the accident. At any rate, the plaintiff did not show that Browne’s acts did not contribute to it. ' Exceptions overruled.